        Case 1:20-cv-00571-JB-GBW Document 20 Filed 11/17/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

ELIAS M URIOSTE,

        Plaintiff,

v.                                                                Civ. No. 20‐571 JB/GBW

VINCENT HORTON, et al.,

        Defendants.

            PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

        THIS MATTER comes before me on review of the record. On September 23,

2020, I filed an Order Directing Plaintiff to Substitute Attorney or Declare Intention to

Proceed Pro Se. Doc. 18. In that Order, I noted the passing of Plaintiff’s counsel of

record. Id. at 2. Accordingly, I deferred issuing any proposed findings or

recommended disposition on any matter for thirty days to allow Plaintiff to either

obtain new counsel or declare his intention to proceed pro se. Id.

        More than thirty days have passed, and Plaintiff has not responded to my Order

or otherwise indicated how he intends to prosecute this case going forward.1 As a




1Although all automated service of items on the docket are being sent to Plaintiff’s counsel’s electronic
address, the Court also mailed this Order personally to Plaintiff at the Guadalupe County Correctional
Facility. See doc. 18. The original mailing was returned as undeliverable because it was sent to a physical
address and not the proper mailing address of the facility. See doc. 19. On October 6, 2020, the Order was
sent to the proper mailing address. It has not been returned as undeliverable nor has any response been
received from Plaintiff at the time of this filing.
       Case 1:20-cv-00571-JB-GBW Document 20 Filed 11/17/20 Page 2 of 5




result of Plaintiff’s failure to respond, and for the reasons to follow, I RECOMMEND

DISMISSING this case WITH PREJUDICE.

I.     Legal Standard

       Rule 41(b) of the Federal Rules of Civil Procedure authorizes the Court to dismiss

an action sua sponte for failure to prosecute or to comply with an order of the Court. See

Olsen v. Mapes, 333 F.3d 1199, 1204 n.3 (10th Cir. 2003). A dismissal pursuant to Rule

41(b) is with prejudice unless otherwise stated. Nasious v. Two Unknown B.I.C.E. Agents,

at Arapahoe Cty. Just. Ctr., 492 F.3d 1158, 1162 (10th Cir. 2007) (citing Fed. R. Civ. P. 41(b)

and Semtek Intʹl Inc. v. Lockheed Martin Corp., 531 U.S. 497, 505–06 (2001)). The Tenth

Circuit “has recognized that a dismissal without prejudice can have the practical effect

of a dismissal with prejudice if the statute of limitations has expired.” AdvantEdge Bus.

Grp. v. Thomas E. Mestmaker & Assoc., Inc., 552 F.3d 1233, 1236 (10th Cir. 2009) (citation

omitted).

       When considering whether dismissal with prejudice is appropriate, the Court

must take into account the following factors: “(1) the degree of actual prejudice to the

defendant; (2) the amount of interference with the judicial process; (3) the culpability of

the litigant; (4) whether the court warned the party in advance that dismissal would be

a likely sanction for noncompliance; and (5) the efficacy of lesser sanctions.” Nasious,

492 F.3d at 1162 (quoting Olsen, 333 F.3d at 1204). These criteria, derived from Ehrenhaus




                                               2
       Case 1:20-cv-00571-JB-GBW Document 20 Filed 11/17/20 Page 3 of 5




v. Reynolds, 965 F.2d 916 (10th Cir. 1992), are meant to serve as guidelines, not a “rigid

test.” Id. at 921.

II.    Analysis

       Plaintiff brings claims of constitutional violations under 42 U.S.C. § 1983 and the

New Mexico Tort Claims Act, NMSA 1978 §§ 41‐4‐1 to 41‐4‐30. Doc. 1‐1 at 2. The events

underlying Plaintiff’s claims began in or around October 2018. Id. at 5. Insofar as

dismissal of Plaintiff’s claims will place them outside the statute of limitations, see

NMSA § 41‐4‐15 (imposing two‐year statute of limitation on actions under the New

Mexico Tort Claims Act), the Court must consider the Ehrenhaus factors.

       The present suit was initiated in state court on January 30, 2020, by a motion for a

temporary restraining order or preliminary injunction. See doc. 9‐1 at 3; see also Urioste v.

Horton, Case No. D‐424‐CV‐2020‐00018 (N.M. 4th Jud. Dist. 2020). This motion was

initially denied but reinstated by order dated March 11, 2020. Doc. 10‐1 at 24. On May

11, 2020, Plaintiff filed an amended motion and (for the first time) a complaint. Id. at

69–134. Defendants removed the case to this Court on June 12, 2020. Doc. 1.

Defendants filed responses in this Court in opposition to Plaintiff’s state‐court motion.

Docs. 5, 12. Plaintiff, represented by counsel, did not file any replies to these responses.

On June 19, 2020, Defendants New Mexico Corrections Department (“NMCD”) and

Alisha Tafoya Lucero filed a Motion to Dismiss all claims against them. Doc. 6.

Plaintiff, represented by counsel, did not file any response in opposition to this Motion.


                                              3
        Case 1:20-cv-00571-JB-GBW Document 20 Filed 11/17/20 Page 4 of 5




See doc. 13. I held a hearing on this Motion on July 29, 2020, at which Plaintiff’s counsel

failed to appear. See doc. 16. Subsequently, it came to my attention that Plaintiff’s

counsel of record passed away some weeks after the hearing.2 Doc. 18 at 2.

        At the present time, all docket notifications from the CM/ECF filing system are

being directed to Plaintiff’s counsel of record. Absent entry of appearance by new

counsel or confirmation from Plaintiff of his intention to proceed pro se, there is nobody

to respond to filings on Plaintiff’s behalf.

        In light of the current stasis of this case, Defendants would be significantly

prejudiced if this matter were permitted to remain pending without a resolution in

sight. Additionally, Defendants NMCD and Tafoya Lucero are prejudiced by their

inability to receive a ruling on their Motion to Dismiss, which has been pending for

several months. Dismissal would not interfere with the judicial process, as the process

is currently stalled by Plaintiff’s failure to indicate how or if he intends to prosecute his

case going forward. Plaintiff is culpable for the present delays in his case. Plaintiff was

given more than thirty days to address the issue of his representation, and there is no

indication that anyone other than Plaintiff is responsible for his failure to respond.

Moreover, Plaintiff’s present culpability in this matter is exacerbated by his former

counsel’s failure to actively litigate this case after it was removed to this Court. Plaintiff




2There is no reason to believe that counsel’s failure to appear at the hearing was related to the cause of
her death.
                                                      4
       Case 1:20-cv-00571-JB-GBW Document 20 Filed 11/17/20 Page 5 of 5




was warned in advance that the Court could dismiss his case for failure to prosecute

and that his failure to respond to my Order Directing Plaintiff to Substitute Attorney or

Declare Intention to Proceed Pro Se might result in dismissal. See doc. 18 at 2–3. Finally,

there is no other, lesser sanction that will remediate Plaintiff’s failure to prosecute this

case. In sum, I find that all of the Ehrenhaus factors favor dismissal.

III.   CONCLUSION

       For the foregoing reasons, I RECOMMEND that all claims in Plaintiff’s

Complaint for Declaratory and Injunctive Relief and for Compensatory and Punitive

Damages (doc. 1‐1) be DISMISSED WITH PREJUDICE for failure to prosecute.

       IT IS ORDERED that the Clerk of Court is directed to send a copy of this filing to

Plaintiff in custody of the New Mexico Corrections Department at the Guadalupe

County Correctional Facility, P.O. Box 520, Santa Rosa, NM 88435.




                                                  _____________________________________
                                                  GREGORY B. WORMUTH
                                                  UNITED STATES MAGISTRATE JUDGE



THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of
a copy of these Proposed Findings and Recommended Disposition they may file written
objections with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party
must file any objections with the Clerk of the District Court within the fourteen‐day
period if that party wants to have appellate review of the proposed findings and
recommended disposition. If no objections are filed, no appellate review will be
allowed.


                                              5
